DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS), dated 02/22/2022, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Status of the Claims

Applicant’s remarks and claim amendments in the reply filed on 02/22/2022 are acknowledged. 
In light of applicants’ arguments and amendments to the claims, the previous only pending 112 indefinite rejection has been withdrawn. 
The withdrawn claims 4, 7-8 and 11 are subjected to rejoinder, since these are depending on allowable claims. 
Based on the above reasons of record, the claims 1 and 3-16 are allowed. 
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Though the fragment-based synthesis of GLP1 analogues are known in the art [US 2008/004429 A1 and WO 2017/127007 A1], but the prior art fails to teach coupling of N-terminal fragment A with C-terminal fragment B, wherein fragment A has a pseudoproline at its C-terminal reactive site. The advantages of incorporation of psuedoproline(s) in the peptide synthesis are also known in the art [Haack et al, Tetrahedron Letters, Vol.33, No.12, 1589-1592; but not at terminal reactive site of the peptide. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658